 416302 NLRB No. 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On June 2, 1989, the Employer filed a motion to reopen the record in thiscase to introduce a memorandum of understanding with the Sign Painters, en-
tered into on March 30, 1989. On June 15, 1989, the Sign Painters joined the
motion, and added a motion to quash the 10(k) proceeding. By this new under-standing, the Employer, in a reversal of its position at the hearing, agreed to
assign the disputed work to employees represented by the Sign Painters, with
the exception of a total of seven jobs reserved to employees represented by
the Upholsterers and Carpenters. There followed submissions by the Uphol-
sterers and Carpenters opposing the motions on the grounds that they were un-
timely and further that the agreement in question was improper because it was
produced under duress from the Sign Painters.On November 27, 1989, the Employer filed a second motion to reopen topresent evidence countering the charge of duress. The Sign Painters also sup-
ported that motion, and the Upholsterers and Carpenters opposed it. Because
our award in this case is not at odds with the agreement that the Sign Painters
and the Employer seek to introduce, it makes no difference to the outcome
of our decision whether we grant or deny the motions to reopen. We therefore
find it unnecessary to pass on the motions to reopen; we thus need not reach
the motion to quash. We have considered only the record evidence in making
our award.Upholstery Division Local No. 3-U, United Steel-workers of America, AFL±CIO and GreyhoundExposition Services, Inc. and Bay Counties Dis-
trict Council of Carpenters, United Brother-
hood of Carpenters and Joiners of America,
AFL±CIO and Carpenters 46 Northern Cali-
fornia Counties Conference Board, United
Brotherhood of Carpenters and Joiners of
America, AFL±CIO and Sign, Display and Al-
lied Crafts Local Union No. 510, International
Brotherhood of Painters and Allied Trades,
AFL±CIO. Cases 20±CD±653, 20±CD±654, 20±CD±656, and 20±CD±657March 29, 1991DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act following a charge by
Greyhound Exposition Services (the Employer), alleg-
ing that Upholstery Division Local 3-U of the United
Steelworkers of America (the Upholsterers), and the
Bay Counties District Council of Carpenters, United
Brotherhood of Carpenters and Joiners of America,
AFL±CIO, and Carpenters 46 Northern California
Counties Conference Board, United Brotherhood of
Carpenters and Joiners of America, AFL±CIO (the
Carpenters) had violated Section 8(b)(4)(D) of the Act
by engaging in certain proscribed activity with an ob-
ject of forcing or requiring the Employer to assign cer-
tain work to employees they represent rather than to
employees represented by the Sign, Display and Allied
Crafts Local Union No. 510, International Brotherhood
of Painters and Allied Trades, AFL±CIO (the Sign
Painters), and that the Sign Painters had violated Sec-
tion 8(b)(4)(D) by engaging in certain proscribed activ-
ity with an object of forcing or requiring the Employer
to assign certain work to employees it represents rather
than to employees represented by the Upholsterers and
the Carpenters.The hearing was held before Hearing Officer Ben-jamin Rodriguez on October 11, 12, 13, 19, 20, and
21, and November 7, 8, 9, 10, 15, 16, 17, 18, 21, 22,
and 23, and December 5, 6, 7, 8, 9, 12, 13, and 14,
1988, in San Francisco, California. All parties ap-
peared and were accorded full opportunity to be heard,
to examine and cross-examine witnesses, and to ad-
duce evidence bearing on the issues. Thereafter, briefs
were filed by the Upholsterers, the Sign Painters, and
the Employer.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free of prejudicial error. On the entire record,
the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe parties stipulated, and we find, that the Em-ployer, a Nevada corporation doing business in Cali-
fornia, is engaged in assembling, installing, servicing,
and dismantling of trade shows in the San Francisco
Bay area. During the 12 months prior to the hearing,
the Employer received gross revenues in excess of
$500,000. During the same period, the Employer pur-
chased and received goods valued in excess of $50,000
from points directly outside the State of California. We
find that the Employer is engaged in commerce within
the meaning of Section 2(6) and (7) of the Act. The
parties stipulated, and we find, that the Upholsterers,
Carpenters, and Sign Painters are labor organizations
within the meaning of Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of the DisputeThe Employer is the most recent of a chain of own-ers of the Company, which was founded in the 1930s
as the J.L. Stuart Company. Each of the Unions in-

volved in this action has had a contractual relationship
with the Company spanning several decades. Company
founders established the business to erect and disman-
tle exhibitions, which in the early years took place pri-
marily in tents. Given the focus on tent shows in the
1930s, the Upholsterers, whose contract still reflects its
members' special expertise in fabric work, became the
first of the three Unions involved in this action to form
a collective-bargaining relationship with the Employ-
er's founder.As the business evolved into producing exhibitionsin convention centers, which involved the building and
construction of booths and exhibition spaces, a con- 417STEELWORKERS LOCAL 3-U (GREYHOUND EXPOSITION)2A separate subsidiary of the Employer, not involved in this case, constructsprefabricated display booths that can be assembled on the trade show floor.tractual relationship with the Carpenters began in the1940s. Their contract today reflects a particular empha-
sis on construction of wooden structures. In the 1950s,
the Sign Painters, then known as the Display Workers,
signed its first contract, which still emphasizes sign
painting and display work.Today, the Employer sets up, maintains, and takesdown trade shows and conventions inside convention
halls, hotels, fairgrounds, and similar arenas. It pro-
vides services both to trade show and convention orga-
nizers and to individual exhibitors. A few notable
changes have occurred in the Employer's business in
recent years. In 1974, the Employer sold its tent and
awning division and ceased producing tent shows. In
addition, in 1987, the Employer purchased the fur-
niture warehouse from which it had been renting fur-
niture for its shows. With that acquisition came new
work responsibilities for some of the employees, such
as maintaining an inventory of furniture andaccouterments for its customers' displays.2Most sig-nificant, during the 1980s the Employer experienced
substantial expansion of its business, especially with
the opening of the Moscone Center in San Francisco
in the early 1980s. The Employer now performs ap-
proximately 70 percent of the trade show work in the
San Francisco Bay area.At present, the work in question is performed bymixed crews of various employees represented by the
three Unions involved in this case. Some of the work
is done in the Employer's two warehouses, maintaining
and inventorying the show materials. At the close of
the record, the work at the warehouses was performed
by four employees represented by the Upholsterers,
three represented by the Carpenters, and three or four
represented by the Sign Painters. The Sign Painters-
represented employees are called from the Union's hir-
ing hall; the employees represented by the Uphol-
sterers and the Carpenters are permanent.These employees who work at the warehouses alsoassist from time to time in the onsite trade show work.
Generally, the onsite work at trade shows is assigned
to mixed crews, dominated in varying degrees by Sign
Painters-represented employees depending on the size
of the event, who divide into small teams to perform
segmented tasks, such as setting up individual booths
for trade show participants. Although the Employer oc-
casionally has smaller jobs requiring fewer workers to
set up, the crew for most shows consists of some of
the 7 permanent employees represented by the Uphol-
sterers and the Carpenters and from 10 to several hun-
dred employees called from the Sign Painters' hiring
hall.Up to 25 workers may be called by name from theSign Painters' hiring hall, according to its collective-bargaining agreement. The Employer makes constantuse of this provision; the individuals, whom the Em-
ployer calls consistently and who work almost exclu-
sively for it, are nicknamed the ``god squad.'' (The
record does not explain the derivation of this nick-
name.)The Employer's needs vary from show to show, de-pending on the size and complexity of the event. Animmediate past vice president in charge of the Employ-
er's San Francisco operations testified that the Com-
pany needs a core contingent of approximately 25 to
30 employees, supplemented as needed by ``casuals''
who sometimes number in the hundreds. As a practical
matter, these work arrangements produce two tiers of
workers: regular, experienced employees who at times
serve as crew leaders, and less experienced workers,
who are told what tasks to perform on the job and may
be given unfamiliar duties with the understanding that
those more experienced will watch over them. Thus,
commonly, the teams of workers who install, maintain,
and dismantle shows include more experienced work-
ers, mostly from the ``god squad'' but also including
some of the permanent employees represented by the
Upholsterers and Carpenters based in the warehouses.
These experienced hands basically oversee the small,
task-specific crews, working closely with the less ex-
perienced workers from the Sign Painters' hiring hall
who provide the remainder of the fluctuating work
force for any given job.All parties agree that the work in dispute does notbreak down along craft lines. Instead, the enterprise
has aspects of building and design that require skill
and expertise, as well as tasks that require only un-
skilled manual labor. For the most part, the ``god
squad'' members and other Sign Painters-represented
employees receive on-the-job training. The Sign Paint-
ers classifies the employees it represents on an advanc-
ing schedule of lists: from the ``C'' list (least experi-
enced) to the ``B'' and then the ``A'' list, as they ac-
quire the necessary number of hours of experience.
The employees represented by the Upholsterers and
Carpenters participate in their unions' apprenticeship
programs, by which journeyman status is attained in
several years of training in their respective crafts. That
craft training, however, is not geared only to the trade
show work involved here. The employees represented
by the Upholsterers and Carpenters who perform this
work for the Employer therefore also receive on-the-
job training in the various aspects of show and ware-
house work that are not related exclusively to uphol-
stery or carpentry.The underlying jurisdictional dispute here has sim-mered for at least 15, and according to the Employer,
perhaps as many as 30 years. Past attempts to resolve
it include negotiations between the Employer and the
competing unions, an ``Article XX'' proceeding before 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3The parties that filed briefs did not stipulate to a description of the workin dispute. Instead, each separately described the work in question. The hear-
ing officer provided a detailed description of the work, relying on the parties'
respective collective-bargaining agreements. The disputed work enumerated
above represents a composite of the parties' separately stated descriptions and
the record here.4In the final days of the hearing, the Sign Painters sought to withdraw fromthe stipulation. Its motion to void the stipulation was denied and was not re-
newed.5The Carpenters' involvement in the hearing was limited. The Union didnot present any evidence concerning its contention, relying simply on the argu-
ment of its attorney.the AFL±CIO jurisdictional dispute resolution tribunal,and intervention by the city of San Francisco. None of
these efforts has put the problem to rest. The instant
action was precipitated by the Upholsterers' and Car-
penters' threats to picket or take other economic action
against the Employer if it refused to give new jobs to
employees they represent and continued to assign the
bulk of the work to employees represented by the Sign
Painters.In addition, when the Employer twice brought a fewnew employees represented by the Upholsterers and
Carpenters to work at a showsite, the Sign Painters
picketed these worksites, demanding that those individ-
uals be removed and their jobs assigned instead to
Sign Painters-represented employees. Thus, charges
under Section 8(b)(4)(D) have been brought against all
three competing Unions. The cases have been consoli-
dated and are the basis for this dispute now before the
Board for determination.B. The Work in DisputeThe work in dispute is as follows: (1) installing,maintaining, and dismantling trade show and conven-
tion displays; (2) preparing, handling, maintaining, re-
pairing, cleaning, crating, uncrating, loading, and
inventorying employer-owned display materials at the
Employer's warehouses; and (3) hauling materials to
and from showsites in 1-1/2-ton or 12-foot trucks,when necessary. Work not in dispute includes freight
transfer and handling performed by members of the
Teamsters Union, sewing, signage, and carpet clean-
ing.3C. Applicability of the StatuteIn January 1988, after city of San Francisco officialsprevailed on the Employer and the Sign Painters to
take the matter to arbitration, they did so. Arbitrator
Sam Kagel interpreted an alleged oral agreement dated
from the early 1970s, between the now-deceased com-
pany president and the Sign Painters, and a subsequent
settlement agreement in a AFL±CIO article XX pro-
ceeding, together with the collective-bargaining agree-
ment to mean that the disputed work should be as-
signed to employees represented by the Sign Painters.
According to this decision, Upholsterers- and Car-
penters-represented employees would be gradually
phased out through attrition and replaced by Sign
Painters-represented employees.On learning of that arbitrator's award thus purport-ing to grant the disputed work to employees rep-
resented by the Sign Painters on the retirement of the``grandfathered'' Upholsterers- and Carpenters-rep-resented employees, the Upholsterers, by letter dated
May 20, 1988, threatened to take all available action,
including selective strikes and picketing, in order to
obtain the disputed work for employees it represents.
The Carpenters made a similar threat by letter dated
June 1, 1988. Finally, in November and December
1988, the Sign Painters picketed two worksites when
new employees represented by the Upholsterers and
Carpenters were brought to perform disputed work.The Employer, the Upholsterers, the Carpenters, andthe Sign Painters stipulate that there is reasonable
cause to believe that Section 8(b)(4)(D) of the Act has
been violated by virtue of the Upholsterers' and the
Carpenters' letters and by the Sign Painters' actions.The parties also stipulate that there is no agreed-upon voluntary method for resolution of this dispute.4We find reasonable cause to believe that a violationof Section 8(b)(4)(D) has occurred and that there exists
no agreed-upon method for voluntary adjustment of the
dispute within the meaning of Section 10(k) of the
Act. Accordingly, we find that the dispute is properly
before the Board for determination.D. Contentions of the PartiesThe Employer asserts that the disputed work shouldbe awarded to an expanded number of permanent em-
ployees represented by the Upholsterers and the Car-
penters, with the possibility reserved that additional,
temporary job lines may be filled by employees from
a hiring hall±-perhaps, but not preferably, the Sign
Painters'±-on an ``as-needed'' basis. The Employer ar-
gues that its preference is based on the collective-bar-
gaining agreements, relative skills, and economy and
efficiency of operations. In addition, the Employer
contends that its asserted preference alone should carry
significant weight in the determination.The Upholsterers contends that the employees it rep-resents are entitled to perform the disputed work be-
cause of its collective-bargaining agreement, economy
and efficiency of operations, employer preference, and
because, it argues, their relative skills surpass those of
Sign Painters-represented employees. The Upholsterers
does not object to sharing the disputed work with em-
ployees represented by the Carpenters.The Carpenters contends that the employees it rep-resents should be allowed to share the disputed work
with employees represented by the Upholsterers, based
on the same considerations cited by the Upholsterers.5The Sign Painters contends that the work in disputeshould be awarded to employees it represents because 419STEELWORKERS LOCAL 3-U (GREYHOUND EXPOSITION)6Because this factor does not tend to favor one group of employees overanother, we need not recount here additional aspects of the parties' collective-
bargaining relationships, such as the effect of the Kagel award described
above.7The Upholsterers and the Employer urge in their briefs that the Employer'scurrent and recent practice of employing Sign Painters for most of the disputed
work be discounted as being an unreliable factor, because, they allege, the Em-
ployer's continued employment of these workers was prompted by Sign Paint-
er coercion.We note that the Employer has filed 8(b)(4)(D) charges against all threeUnions, and that we must limit our consideration to the events leading to those
charges. If we were to take earlier actions into consideration, we would none-
theless find in the record evidence that the Employer's heavy dependence on
Sign Painters-represented employees is longstanding and enshrined in nego-
tiated collective-bargaining agreements.of its collective-bargaining agreement (including the1988 Kagel award interpreting that agreement and the
alleged oral agreement struck in the early 1970s be-
tween the late owner of the Employer's predecessor
company and the Sign Painters' business representa-
tive), employer past practice, area and industry prac-
tice, economy and efficiency of operations, and job im-
pact. The Sign Painters also contends that employees
it represents are qualified to perform the work.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in each particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of this dispute.1. Certification and collective-bargainingagreementsThere is no evidence that the Board has certified anyof the three Unions as the exclusive collective-bargain-
ing representative of the Employer's employees. The
relevant portion of the Upholsterers' collective-bar-
gaining agreement, effective April 1, 1986, through
March 31, 1990, states that its members shall perform
``[a]ll work of installation, cutting, assembling and
sewing of all awnings, canvas, plastic, fiberglass, metal
and wood, canopies, aisle strips, fabric floor coverings
and carpet, canvas decks, enclosure walls, golf nets,
sails, tents, street bunting and flag decorations, and all
other canvas work of all types, as well as the installa-
tion of any or all of the aforesaid material in halls, the-
aters, buildings or other places, including erection,
servicing, dismantling of exposition displays and stand-
ard booth equipment and furnishings ....''
The Carpenters' ``master agreement'' effective fromJanuary 1, 1986, through June 15, 1989, describes the
work it covers as, ``[a]ll carpentry work on all con-
struction, including, but not limited to, construction,
erection, alteration, repair, modification, demolition,
addition or improvement of or to a building or any
other structure or construction.''Finally, the Sign Painters' collective-bargainingagreement, effective April 1, 1986, through March 31,
1989, describes the work over which it claims ``sole
jurisdiction'' as follows: ``(1) the installation and re-
moval of all exhibits (floor-to-ceiling) and related ma-
terials in connection with trade shows and conventions,
including but not limited to; (a) trade show and con-
vention booth assembly and disassembly; (b) installa-tion and removal of interior and exterior decorations,flags, drapes, and other display materials; (c) uncrat-
ing, assembly, installation, removal, disassembly, and
recrating of all commercial exhibits; and (2) driving of
trucks of a maximum capacity of one and one-half tons
in the delivery and/or installation and/or removal of the
above work.'' The agreement continues, ``[t]he Union
shall also have sole jurisdiction over the ... construc-

tion, preparation, erection, and maintenance of all
signs, lettering, pictorial work, screen process work,
show card writing, commercial exhibits and fabrication
of advertising displays, and ... pattern and sketch

making, scale model making, the preparation of train-
ing aids and mockups and the application of plastic
scotchlite, and similar reflective materials.''While the three collective-bargaining agreementsdiffer in the depth of their detail and in the emphasis
each gives to the craft in which the Union specializes,
we find that each collective-bargaining agreement ar-
guably covers the work in question. Accordingly, we
find that the factor of collective-bargaining agreements
does not favor an award of the disputed work to em-
ployees represented by any one of the three Unions.62. Employer preference, past practice, andcurrentassignment
7As described above, the disputed work on the showfloor and in the warehouse usually is performed by a
mixed team that includes some of the seven permanent
employees represented by the Upholsterers and Car-
penters, the ``god squad'' of Sign Painters, and, on the
show floor only, a variable number of day workers
from the Sign Painters' hiring hall. The Sign Painters
argues that this past and current practice of the Em-
ployer, by which the disputed work is assigned pre-
dominantly to employees it represents, should be con-
tinued because it alone of the three Unions involved
here has access to the required number of workers
through its hiring hall. It further argues that the agree-
ment phasing out positions assigned to the Uphol-
sterers and Carpenters should be enforced, eventually
resulting in the exclusive assignment of the work to
employees it represents. 420DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8We note that on the record here the Employer's preference is neither ex-plained nor supported by other factors that favor an exclusive award to em-
ployees represented by the Upholsterers and Carpenters.Through testimony at the hearing and in its brief,the Employer expressed its preference to remove the
work in dispute from mixed crews dominated in num-
ber by Sign Painters-represented employees and to as-
sign it instead to an enlarged permanent crew made up
of employees represented by the Upholsterers and Car-
penters. This transfer of work would require the Em-
ployer to hire new employees represented by the Up-
holsterers and Carpenters to take the places of the
``god squad's'' members. In addition, because of the
differing personnel needs associated with the varying
size of events, the Employer stated that it also would
continue to require a pool of ready labor; the Employ-
er's stated preference would be to obtain those em-
ployees also from the Upholsterers, if that Union could
set up a hiring hall system for this purpose. The Em-
ployer did state, however, that it might entertain the
possibility of continuing to obtain some of its casual
work force from the Sign Painters' hiring hall. Thus,
a reassignment of the disputed work according to the
Employer's stated preference would require the Uphol-
sterers and Carpenters to provide the additional work-
ers who were not shown to be currently available for
referral by them. The Upholsterers urges that the Em-
ployer's stated preference be given significant weight
in the determination.The Board accords considerable, but not controlling,weight to an employer's preference for assignment of
disputed work. Here, however, the Employer's pref-
erence is at odds not only with its long-established
practice, but also with its current assignment. In these
circumstances, we recognize the Employer's preference
that the work in dispute be awarded to employees rep-
resented by the Upholsterers and Carpenters, but we
find also that the Employer's past practice and current
assignment favors continuing the assignment of the
work to a mixed crew consisting of employees rep-
resented by the Sign Painters and those employees rep-
resented by the Upholsterers and Carpenters at the
close of the record.83. Area and industry practiceUncontradicted testimony reveals that the Employerperforms approximately 70 percent of the trade show
work in the Bay area. Most of that work, as discussed
above, is performed by employees represented by the
Sign Painters. In addition, most of the remaining 30
percent of the area trade show installation work is per-
formed by companies operating under an industry wide
area collective-bargaining agreement negotiated exclu-
sively with the Sign Painters. Thus, in the San Fran-
cisco Bay area, workers represented by the Sign Paint-
ers do most of the type of work here in dispute.No decisive evidence was adduced at the hearingabout industry practice. There was no evidence offered
to show that any one of the three contending Unions
has a disproportionately large share of the trade show
work in the major cities. Accordingly, we find that,
while industry practice is not helpful in determining
the dispute, area practice favors the employees rep-
resented by the Sign Painters.4. Relative skillsThe Upholsterers contends that the intensive andcomprehensive 4000-hour apprenticeship program by
which its members are trained results in workers with
higher skill levels than those represented by the Sign
Painters. The Sign Painters' apprenticeship is much
shorter: 500 hours. Sign Painters apprentices are placed
in one of three tiers according to their hours of experi-
ence in trade show installation and dismantling and re-
lated duties. The most experienced of the three groups
(``A'' list members) consists of journeymen who have
completed the requisite 500 hours of such labor. The
Upholsterers' argues that because that amount of time
is so short compared to the years of training its mem-
bers receive, its program produces craftworkers of
greater skill than does the Sign Painters' program.The record reflects that under the current system, theEmployer is permitted to call 25 persons by name from
the Sign Painters' ``A'' listÐthose with 500 hours or
more of trade show experience. No evidence was pre-
sented to show a difference in the relative trade show
skills of the Sign Painters' ``god squad'' compared to
employees represented by the Upholsterers or Car-
penters. The evidence does show, however, that the
majority of each work crew on a show of any size
consists of persons with lower skill levels because they
are called in on an ``as-needed'' basis from the Sign
Painters' hiring hall. (They are members of the Sign
Painters' less experienced ``B'' and ``C'' lists.)The record further shows that the skill level of thesemembers of the fluctuating labor pool is not critically
important because there are more experienced employ-
ees from all three Unions available to instruct them
and oversee their efforts. Among these various groups
of employees, the principal distinction is not among
the three different Unions, but between experienced
trade show hands (affiliated with all three Unions) and
the ``casuals'' whose level of experience and skill
spans a wide spectrum.In sum, the record shows that persons with more ex-perience, regardless of their union affiliation, better
perform the tasks involved with the disputed work and
further that it is not necessary that all employees be
highly trained. Accordingly, we find that the factor of
relative skills does not favor an award of the disputed
work to employees represented by any one of the three
Unions. 421STEELWORKERS LOCAL 3-U (GREYHOUND EXPOSITION)9In Leather Goods Workers Local 349 (Freeman Decorating), 281 NLRB709 (1986), the Board awarded the work in question to the employees rep-
resented by the Display Workers based in part on a similar argument. In that
case, employees represented by the International Alliance of Theatrical Stage
Employees (IATSE) were called from a hiring hall, while those represented
by the Display Workers were permanent employees who performed warehouse
work as well as work on the show floor. The Board found persuasive the Dis-
play Workers' assertion that economy and efficiency were enhanced by con-
tinuity of handling and upkeep of the materials by the same group of perma-
nent employees in the warehouse and on the show floor.Several facts distinguish Freeman Decorating from the instant case, how-ever. First, unlike the present case, because there was no ``god squad'' of
IATSE-represented employees, there was a meaningful difference in the collec-
tive levels of skills and experience between the two groups. In fact, the evi-
dence showed that the work of the IATSE group was unsatisfactory. Also un-
like this case, no IATSE-represented employees worked regularly in the ware-
house. In addition, the Display Workers-represented employees had performed
the disputed work in the past with only a few exceptions. Finally, the Display
Workers had the complement of workers necessary to do the job in almost
all cases. As the Board pointed out in Freeman, to have awarded the workto IATSE-represented employees would have required laying off 50 employees
represented by the Display Workers and hiring a number of IATSE-rep-
resented employees. Thus, such a reassignment of work would have had impli-
cations for job impact as well as economy and efficiency. See fn. 10 below.10Member Cracraft does not rely on this factor in concluding that the workshould be assigned in accordance with the award described below.5. Economy and efficiencyThe principal contention advanced by the Uphol-sterers and the Employer is that efficiency of oper-
ations will be enhanced by having a so-called ``perma-
nent'' crew of workers who pack and ship the display
materials to the showsite, then unpack and install
them, then finally repack and transport them back to
the warehouse. In this way, a chain of custody can be
maintained in the hands of the same individuals. In the
hearing, witnesses for the Upholsterers referred to this
concept as working ``the Greyhound way.''9An Upholsterers' witness testified at the hearing thathe knows of only two Upholsterers journeymen, him-
self included, who do trade show installation at this
time in the San Francisco area. Both are full-time reg-
ular employees of the Employer. In order for the Up-
holsterers and the Carpenters to meet the Employer's
labor pool requirements, the Upholsterers' brief ac-
knowledges they would have to recruit enough new,
qualified members to absorb the work performed by
the 20±25 member core group as well as providing the
reserve of casual labor. There is nothing in the record
to suggest how these two Unions would achieve these
goals.By contrast, the record shows that the Sign Paintershas been providing the necessary personnel on a regu-
lar basis, and that it has been the Employer's practice
to rely heavily on Sign Painters-represented employees
through the years. The Sign Painters asserts that, be-
cause workers it represents have been performing the
vast bulk of the work for many years, including during
the period of the Employer's most rapid growth, con-
tinued use of its members in the same fashion en-
hances economy and efficiency.There was substantial testimony that an arrangementsimilar to the Employer's current practice is more con-
ducive to the type of work involved here than a systemusing a large contingent of permanent employees±-whoat times may be idle±-would be. Moreover, no evi-
dence was presented to show that the current arrange-
ment, by which employees represented by the Sign
Painters perform the bulk of the work, has resulted in
an inefficient or uneconomical enterprise. Accordingly,
we find that the factor of economy and efficiency fa-
vors continuing the Employer's current assignment of
the work to a mixed crew of employees represented by
the Sign Painters and those employees represented by
the Upholsterers and Carpenters at the close of the
record.6. Job impactA trade show job performed by the Employer mayemploy a crew of from only a few to several hundred
persons. Under the Employer's current practice, most
of these workers are hired from the Sign Painters' hir-
ing hall. The others are permanent employees rep-
resented by the Upholsterers and Carpenters. As noted
above, the Employer handles approximately 70 percent
of the trade show work in the Bay area. If the disputed
work here were to be reassigned exclusively to Uphol-
sterers and Carpenters, therefore, the potential loss of
jobs currently performed by employees represented by
the Sign Painters would be in the dozens, if not hun-
dreds. In addition, if the Employer were to replace the
members of the Sign Painters' ``god squad'' with
newly hired employees represented by the Upholsterers
and Carpenters, but to continue to call casual labor
from the Sign Painters' hiring hall, there would be
considerable negative job impact on Sign Painters-rep-
resented employees.On the other hand, an award continuing the Employ-er's practice of assigning the disputed work to the em-
ployees now represented by the Upholsterers and Car-
penters and to workers called from the Sign Painters'
hiring hall would not produce an adverse impact on the
jobs of any current employees. Accordingly, we find
that the factor of job impact favors an assignment con-
sistent with the Employer's current practice of using a
mixed crew consisting of employees represented by the
Sign Painters and the seven employees represented by
the Upholsterers and Carpenters.10ConclusionsAfter considering all the relevant factors, we con-clude that a mixed crew is entitled to perform the work
in dispute. Cf. Mine Workers District 12 (Codell Con-struction Co.), 235 NLRB 1134 (1978). The employeesin the mixed crew shall be apportioned in accord with
the practice in existence at the time the record in this
case was closed, i.e., the crew shall consist of four em-ployees represented by the Upholsterers and three rep-
resented by the Carpenters, with the remainder to be 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11See fn. 10 above.We note that this case is also distinguishable from Stage Employees IATSELocal 41 (Greyhound Exhibitgroup), 270 NLRB 369 (1984). In that case, asin Freeman Decorating, the Board awarded the work to the group of employ-ees, represented by the Carpenters, who had argued that such an assignment
would enable them to make repairs on the materials in the shop and then
maintain control over the same items while installing them on the show floor.
Since the other employees, represented by IATSE, were not regularly em-
ployed by the employer and did not do in-shop work, the Board again found
that economy and efficiency were aided by assignment of the work to the Car-
penters-represented employees.As with Freeman Decorating, however, several other aspects of GreyhoundExhibitgroup differ from the present case. In Greyhound Exhibitgroup, thereagain was no ``god squad'' type of arrangement with the IATSE-represented
employees. Further, no evidence was presented concerning job impact and that
factor therefore was not considered in the determination. In addition, the past
practice had varied and thus that factor did not favor one group over the other.
Area practice favored IATSE. Finally, only the Carpenters had a currently ef-
fective collective-bargaining agreement with the Employer.employees represented by the Sign Painters. We reachthis conclusion relying on employer past practice and
current assignment, economy and efficiency, area prac-
tice, and job impact.11In making this determination,we are awarding the work to employees represented bythe Sign Painters, Upholsterers, and Carpenters, as lim-
ited above, not to the Unions or their members. The
determination is limited to the controversy that gave
rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.A mixed crew of employees of Greyhound Exhi-bition Services, Inc. represented by Sign, Display and
Allied Crafts Local Union No. 510, International
Brotherhood of Painters and Allied Trades, AFL±CIO;
by the Upholstery Division Local 3-U, United Steel-workers of America, AFL±CIO; by the Bay CountiesDistrict Council of Carpenters, United Brotherhood of
Carpenters and Joiners of America, AFL±CIO; and the
Carpenters 46 Northern California Counties Con-
ference Board, United Brotherhood of Carpenters and
Joiners of America, AFL±CIO, respectively, are enti-
tled to install, maintain, and dismantle trade shows; to
prepare, handle, repair, clean, crate, uncrate, load, and
inventory display materials at the Employer's ware-
houses; and to haul show materials to and from
showsites in 1-1/2-ton or 12-foot trucks, when nec-
essary. The employees in the mixed crew shall consist
of four employees represented by the Upholsterers and
three represented by the Carpenters, with the remainder
to be employees represented by the Sign Painters. Em-
ployees represented by the Upholsterers and Carpenters
who perform the disputed work are entitled to work as
permanent employees, in keeping with the Employer's
past practice.Within 10 days from this date, Sign, Display andAllied Crafts Local Union No. 510, International
Brotherhood of Painters and Allied Trades, AFL±CIO;
Upholstery Division Local No. 3-U, United Steel-
workers of America, AFL±CIO; Bay Counties District
Council of Carpenters, United Brotherhood of Car-
penters and Joiners of America, AFL±CIO; and Car-
penters 46 Northern California Counties Conference
Board, United Brotherhood of Carpenters and Joiners
of America, AFL±CIO shall notify the Regional Direc-
tor of Region 20 in writing whether they shall refrain
from forcing the Employer, by means proscribed by
Section 8(b)(4)(D), to assign the disputed work in a
manner inconsistent with this determination.